Citation Nr: 1018060	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-49 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  An unappealed June 1949 rating decision denied the 
Veteran's claim of entitlement to service connection for 
duodenal ulcers.

2.  Evidence associated with the claims file since the June 
1949 rating decision was not of record at the time of the 
June 1949 rating decision and, when considered with previous 
evidence of record, raises a reasonable possibility of 
substantiating the Veteran's claim.

3.  The evidence of record shows that the Veteran's currently 
diagnosed ulcers are related to active military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for ulcers is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

2.  Ulcers were incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim as the Board is taking action favorable to 
the Veteran by reopening the claim and granting service 
connection for ulcers.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

New and Material

An unappealed rating decision in June 1949 denied the 
Veteran's claim of entitlement to service connection for 
duodenal ulcers on the basis that the Veteran's service 
treatment records did not show treatment for duodenal ulcers.  
The relevant evidence of record at the time of the June 1949 
rating decision consisted of some of the Veteran's service 
treatment records and a May 1949 VA hospitalization report.
 
The Veteran did not file a notice of disagreement after the 
June 1949 rating decision.  Therefore, the June 1949 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in September 2008 that new and 
material evidence was presented to reopen the claim of 
entitlement to service connection for duodenal ulcers, this 
decision is not binding on the Board.  The Board must first 
decide whether evidence has been received that is both new 
and material to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received, furnishing a complete explanation 
as to its reasons and bases for such a decision.

In July 2008, a claim to reopen the issue of entitlement to 
service connection for ulcers was received.  Evidence of 
record received since the June 1949 rating decision includes 
a June 2008 letter from a private physician.  All of the 
evidence received since the June 1949 rating decision is 
"new" in that it was not of record at the time of the June 
1949 decision.  In addition, the June 2008 letter from a 
private physician provides medical evidence that relates the 
Veteran's currently diagnosed ulcers to the disorders for 
which he was treated shortly after separation from military 
service.  As discussed below, when considered with previous 
evidence of record, this etiological opinion relates the 
Veteran's currently diagnosed ulcers to active military 
service.  As such, the June 2008 letter from a private 
physician report raises a reasonable possibility of 
substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim of entitlement to service 
connection for ulcers is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including peptic ulcers, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

The Veteran's service treatment records are negative for any 
complaints or diagnosis of ulcers.

After separation from military service, a June 1949 VA 
hospitalization report stated that the Veteran was admitted 
on May 27, 1949 for an obstructive duodenal ulcer.  The 
Veteran reported that

[i]n the Spring of 1946, and each Spring 
since that time, the [Veteran] has had 
episodes of sharp, knife-like sub-xiphoid 
pain, 10 to 14 days in duration, which 
would occur about 11:00 a.m., 3:30 p.m., 
and again about 10:00 or 11:00 p.m.  This 
pain was relieved immediately by food or 
milk.  The present episode began about 2 
weeks prior to admission, and was similar 
to the previous attacks, except that this 
time, there was no relief obtained by the 
use of food or milk, but relief was 
obtained by vomiting.

The report stated that the Veteran was treated for an 
extended period in the hospital and was discharged on June 
17, 1949.  The diagnosis was duodenal ulcer, chronic.

A July 2007 private medical report stated that after an 
esophagogastroduodenoscopy, the diagnosis was gastric ulcer.  
The medical evidence of record shows that ulcers have been 
consistently diagnosed since July 2007.

A June 2008 letter from a private physician stated that the 
Veteran

was in the VA Hospital in Memphis in 1948 
with gastric ulcers after he was 
discharged from the military.  He has 
continued to have upper 
[gastrointestinal] complaints.  
Periodically since then, he was actually 
hospitalized here . . . in July of 2007 
with gastric ulcers.  It is more likely 
than not that this is a continuation and 
exacerbation of his previous peptic ulcer 
disease.

The evidence of record shows that the Veteran's currently 
diagnosed ulcers are related to active military service.  
While the Veteran's service treatment records are negative 
for any complaints or diagnosis of ulcers, the record 
indicates that some of the Veteran's service treatment 
records have been lost or destroyed.  Specifically, the 
service treatment records that are available show that the 
Veteran was hospitalized from March 14, 1946 to March 22, 
1946 for treatment of malaria, however there are no service 
treatment records from this period of hospitalization.  
Accordingly, the evidence of record shows that at least some 
of the Veteran's service treatment records are missing.  In 
addition, the evidence shows that the Veteran served, and 
received medical treatment, in India, Burma, and China 
between 1944 and 1946.  While the evidence of record does not 
show that the Veteran engaged in combat, service in those 
locations during those dates is consistent with service 
during combat conditions.  As such, the absence of any 
in-service medical records of ulcers does not establish the 
absence of ulcers during the Veteran's period of military 
service.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. 
Cir. 2000) (holding that the absence of medical records 
during combat conditions does not establish absence of 
disability).

Furthermore, the Veteran's lay statements are sufficient to 
relate the symptomatology diagnosed as ulcers in 1949 to 
military service.  In the June 1949 VA hospitalization 
report, the Veteran specifically stated that the symptoms 
which were subsequently diagnosed as ulcers began in "the 
Spring of 1946," which corresponds to his period of active 
military service.  While the Veteran is not competent to 
provide a diagnosis or an etiological opinion with regard to 
his ulcers, he is competent to describe observable 
symptomatology, such as was reported in the June 1949 VA 
hospitalization report.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007) (noting that lay testimony is competent to 
establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions); 
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) 
(holding that, "[a]s a layperson, an appellant is competent 
to provide information regarding visible, or otherwise 
observable, symptoms of disability").  Accordingly, the 
Veteran's lay testimony shows that his symptoms first 
manifested during military service and continued on a regular 
basis after separation from military service until they were 
diagnosed as ulcers in June 1949.  As such, the evidence of 
record shows that the ulcers diagnosed in June 1949 were 
related to active military service.  See Savage, 10 Vet. App. 
at 495-98.

Finally, the June 2008 letter from a private physician 
provided a medical opinion which related the Veteran's 
currently diagnosed ulcers to the ulcers which were diagnosed 
shortly after separation from military service.  While this 
opinion was based on the Veteran's reported history, the 
reported history is consistent with the evidence of record 
and thus provides a sound basis for the medical opinion.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding 
that reliance on a Veteran's statement renders a medical 
report incredible only if the Board rejects the statements of 
the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(holding that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran and 
that the critical question is whether that history was 
accurate).  There is no medical evidence of record which 
disputes the June 2008 letter's conclusion that the Veteran's 
currently diagnosed ulcers are related to the ulcers 
diagnosed shortly after separation from military service.

In summary, the Veteran's lay testimony demonstrates 
continuity of symptomatology from active military service to 
June 1949, the June 1949 VA hospitalization report provides a 
diagnosis of those symptoms as ulcers, and the June 2008 
letter from a private physician relates the Veteran's 
currently diagnosed ulcers to the ulcers diagnosed in the 
June 1949 VA hospitalization report.  Applying the doctrine 
of reasonable doubt, the Board finds that the Veteran's 
ulcers are related to active military service.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for ulcers is warranted.


ORDER

Service connection for ulcers is granted.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


